DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2020 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loke (U.S. 2008/0116847).

Regarding claim 1, Loke teaches  a wireless charger comprising:  a first tile comprising a first plurality of radiators configured to radiate electromagnetic waves (see Magnetic Segment 1-16, para 0063-0066 & Figs. 5, 11 & 12); and  n    
a second tile comprising a second plurality of radiators  configured to radiate electromagnetic waves (see Magnetic Segment 1-16, para 0063-0066 & 0082-0084, Figs. 5, 11 & 12), wherein said first and second tiles are adapted to be positioned directly next to one another so as to operate in concert (see para 0082-0084, Fig.  16) and
 wirelessly power a first device positioned away from the wireless charger (see devices to be charged { secondary assembly }  para 0082-0084, Fig.  16).  
Regarding claim 2, Loke teaches the first tile is adapted/ to charge a second device concurrently with the first device (see devices to be charged { secondary assembly }  para 0082-0084, Fig.  16).  
Regarding claim 4, Loke teaches wherein said first device is retro-fitted externally with components to receive the electromagnetic waves (see para 0021, Fig.  16).  
Regarding claim 5, Loke teaches further comprising third and fourth tiles each comprising a plurality of radiators adapted to radiate electromagnetic waves to power the first device, wherein said first, second, third and fourth tiles form a one dimensional array of tiles (see Magnetic Segment 1-16, para 0063-0066 & Figs. 5, 11 & 12).
Regarding claim 6, Loke teaches further comprising third and fourth tiles each comprising a plurality of radiators adapted to radiate electromagnetic waves to power the first device, wherein said first, second, third and fourth tiles form a two dimensional array of tiles (see Magnetic Segment 1-16, para 0063-0066 & Figs. 5, 11 & 12).  
Regarding claim 7, Loke teaches wherein said first, second, third and fourth tiles are in electrical communication with one another (see para 0083-0084, Fig.  16).  
Regarding claim 12, Loke teaches wherein said wireless charger comprises a control circuit configured to dynamically change phases of the electromagnetic waves generated by the first and second plurality of radiators in response to movements by the first device (see para 0080-0084, Fig.  16).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 15, 16, 20 & 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Loke (U.S. 2008/0116847) in view of Takei (U.S. 2014/0112409)
Regarding claim 8, Loke teaches the wireless charger of claim 1, yet does not disclose wherein said first tile comprises a first plurality of locked-loop circuits each associated with a different one of the first plurality of radiators, and said second tile comprises a second plurality of locked-loop circuits each associated with a different one of the second plurality of radiators, wherein said first and second plurality of locked-loop circuits are locked to a same reference signal.  
Takei, in the art of wireless transmitter, a wireless receiver, and a wireless communication system teaches a first plurality of locked-loop circuits each associated with a different one of the first plurality of radiators (see Variable Oscillators 12-1, 12-2 para 0035-0040, Figs. 1A & 2A), wherein said first plurality of locked-loop circuits are locked to a same reference signal (see f0 para 0035-0040, Figs. 1A & 2A).
Loke and Takei are in the field of wireless electromagnetic exchange and control system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loke with the teachings of Takei by having first plurality of locked-loop circuits each associated with a different one of the first plurality of radiators, wherein said first plurality of locked-loop circuits are locked to a same reference signal to allow directional steering of the transmitted signal regardless of scattering object in the exchange path .
The combination of  Loke and Takei disclose a first tile system , yet do not disclose a said second tile comprises a second plurality of locked-loop circuits each associated with a different one of the second plurality of radiators, and second plurality of locked-loop circuits are locked to a same reference signal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Loke in view of Takei by having second tile comprises a second plurality of locked-loop circuits each associated with a different one of the second plurality of radiators, and second plurality of locked-loop circuits are locked to a same reference signal since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art {In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) OR St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).}
Regarding claim 15, Loke in view Takei of teach wherein a frequency of the electromagnetic waves radiated by the first and second plurality of radiators (see (f0+Δf) and (f0-Δf) para 0035-0040, Figs. 1A & 2A; Takei) is different from a frequency of the reference signal (see f0 para 0043, Figs. 1A & 2A; Takei).  
Regarding claim 16, Loke teaches the wireless charger of claim 1, yet does not disclose wherein each of the first and second plurality of radiators comprises a programmable delay element.  
Takei, in the art of wireless transmitter, a wireless receiver, and a wireless communication system teaches each of the first and second plurality of radiators comprises a programmable delay element (see 13-1 and 13-2, para 0038-0040, Fig. 1A).
Loke and Takei are in the field of wireless electromagnetic exchange and control system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loke with the teachings of Takei by having the first and second plurality of radiators comprises a programmable delay element in order to allow greater control of signal directionality, control and communication. 
Regarding claim 20, Loke in view Takei of teach wherein phases of the first and second plurality of locked-loop circuits are further selected to enable electromagnetic waves scattered off objects to power the first device (see (f0+Δf) and (f0-Δf) para 0035-0040 & 0052-0053, Figs. 1A & 2A; Takei).
 Regarding claim 22, Loke in view Takei of teach wherein each of said first and second plurality of locked-loop circuits is configured to vary of a phase of the electromagnetic wave transmitted by an associated radiator (see para 0052-0053, Figs. 1A & 2A; Takei).  
Regarding claim 23, Loke in view Takei of teach wherein each of said first and second plurality of locked-loop circuits is configured to vary of an amplitude of the electromagnetic wave transmitted by an associated radiator (see (f0+Δf) and (f0-Δf) para 0035-0040 & 0052-0053, Figs. 1A & 2A; Takei).  
Regarding claim 24, Loke in view Takei of teach wherein each of said first and second plurality of locked-loop circuits is configured to vary of a frequency of the electromagnetic wave transmitted by an associated radiator  (see para 0052-0053, Figs. 1A & 2A; Takei).  
Regarding claim 25, Loke in view Takei of teach wherein each of said first and second plurality of locked-loop circuits is configured to vary of a polarization of the electromagnetic wave transmitted by an associated radiator (see (f0+Δf) and (f0-Δf) para 0035-0040 & 0052-0053, Figs. 1A & 2A; Takei).  

Claims 9, 10, 11, 13, 14, 17, 18, 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Loke (U.S. 2008/0116847) in view of Zeine (U.S. 2010/0315045)
Regarding claim 9, Loke teaches the wireless charger of claim 1, yet does not disclose wherein each of said first and second plurality of radiators comprises a receiver to receive a signal transmitted by the first device. 
Zeine, in the art of wireless power transmission via microwave energy teaches wherein each of said first and second plurality of radiators comprises a receiver to receive a signal transmitted by the first device (see para 0039).
Loke and Zeine are in the field of wireless power transmission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loke with the teachings of Zeine by having each of said first and second plurality of radiators comprises a receiver to receive a signal transmitted by the first device in order to send an optimized power transmission to the target devices. 
Regarding claim 10, Loke teaches the wireless charger of claim 1, yet does not disclose wherein each of said first and second tiles comprises one or more receivers configured to receive a signal transmitted by the first device.  
Zeine, in the art of wireless power transmission via microwave energy teaches wherein each of said first and second tiles comprises one or more receivers configured to receive a signal transmitted by the first device (see para 0039).
Loke and Zeine are in the field of wireless power transmission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loke with the teachings of Zeine by having each of said first and second tiles comprises one or more receivers configured to receive a signal transmitted by the first device in order to send an optimized power transmission to the target devices
Regarding claim 11, Loke in view of Zeine disclose wherein said first and second tiles are configured to track a position of the first device using the signal transmitted by the first device (see para 0039; Zeine).  
Regarding claim 13, Loke teaches the wireless charger of claim 1, yet does not disclose wherein a frequency of the electromagnetic waves radiated by the first and second plurality of radiators is selected from a group consisting of 5.8 GHz, 10 GHz, and 24 GHz.  
Zeine, in the art of wireless power transmission via microwave energy teaches wherein a frequency of the electromagnetic waves radiated by the first and second plurality of radiators is selected from a group consisting of 5.8 GHz, 10 GHz, and 24 GHz (see microwave energy, para 0010 and 0032 )
Loke and Zeine are in the field of wireless power transmission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loke with the teachings of Zeine by having a frequency of the electromagnetic waves radiated by the first and second plurality of radiators is selected from a group consisting of 5.8 GHz, 10 GHz, and 24 GHz in order to provide power at greater lengths. 
Regarding claim 14, Loke teaches the wireless charger of claim 1, yet does not disclose wherein a wavelength of the electromagnetic waves radiated by the first and second plurality of radiators is in mm-wave band.  
Zeine, in the art of wireless power transmission via microwave energy teaches wherein a wavelength of the electromagnetic waves radiated by the first and second plurality of radiators is in mm-wave band (see microwave energy, para 0010 and 0032 ).
Loke and Zeine are in the field of wireless power transmission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loke with the teachings of Zeine by having wherein a wavelength of the electromagnetic waves radiated by the first and second plurality of radiators is in mm-wave band in order to provide power at greater lengths. 
Regarding claim 17, Loke in view of Zeine disclose wherein the position of the first device is tracked in accordance with an estimation algorithm (see para 0039; Zeine).  
Regarding claim 18, Loke in view of Zeine disclose wherein the position of the first device is tracked in accordance with a travel time of the electromagnetic waves transmitted from the wireless charger to the first device and a travel time of a response signal transmitted by the first device (see para 0051; Zeine).  
Regarding claim 21, Loke in view of Zeine disclose wherein the signal transmitted by the first device includes data representative of a power received by the first device (see para 0053; Zeine).  
Regarding claim 26, Loke disclosees the wireless charger of claim 9, yet does not disclose wherein each receiver is configured to receive electromagnetic waves reflected off objects due to scattering.
Zeine in the art of wireless charging and wireless communication system teaches wherein each receiver is configured to receive electromagnetic waves reflected off objects due to scattering (see para 0041, 0051 & 0057).
Loke and Zeine are in the field of wireless communication system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loke in view of Zeine by with the teachings of Zeine by having wherein each receiver is configured to receive electromagnetic waves reflected off objects due to scattering the can improve target device tracking and power focusing within the charging system. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Loke (U.S. 2008/0116847) in view of Bennett (U.S. 2010/0033021).
Regarding claim 3, Loke teaches the wireless charger of claim 1, yet does not disclose said first tile, said second tile, and said first device are positioned indoor.
Bennett in the art of wireless charging and wireless communication system teaches first tile, said second tile, and said first device are positioned indoor (see para 0032).
Loke, Zeine and Bennett are in the field of wireless communication system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loke with the teachings of Bennett by having first tile, said second tile, and said first device are positioned indoor. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Loke (U.S. 2008/0116847) in view of Zeine (U.S. 2010/0315045) as applied to claims 9 and 11 respectfully above, and further in view of Bennett (U.S. 2010/0033021).
Regarding claim 19 Loke in view of Zeine disclose the wireless charger of claim 11, yet does not disclose wherein the position of the first device is tracked using a signal selected from a group consisting of WiFi and GPS signals.  
Bennett in the art of wireless charging and wireless communication system teaches the position of the first device is tracked using a signal selected from a group consisting of WiFi and GPS signals (see para 0023 and 0043)
Loke, Zeine and Bennett are in the field of wireless communication system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loke in view of Zeine by with the teachings of Bennett by having the position of the first device is tracked using a signal selected from a group consisting of WiFi and GPS signals in order to provide conventional standard signals and protocols that can be used with other devices while adding user in comfort and accessibility. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                             February 14, 2021